DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 86 is objected to because of the following informalities: in line 2, “ECN” should be spelled out to make clear what is being recited; suggested language would be --inhibitory right executive control network (ECN)--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites that it is dependent upon claim 3; however, claim 3 has been canceled, so the metes and bounds of claim 4 are unclear.  For sake of compact prosecution, claim 4 has been taken to depend upon claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 9-12, 14-17, 20, 21, 23, 25, 41, 56, 71, and 86 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stubbeman (U.S. Pub. No. 2014/0058189 A1).
Regarding claim 1, Stubbeman discloses a method of treating PTSD in a subject in need thereof (Abstract; [0134]), said method comprising: determining connectivity between a first cognitive region within the brain of said subject and a second cognitive region within the brain of said subject or determining a complex cognitive behavioral deficiency in said subject ([0018]; [0075]-[0076]) and administering a PTSD treatment to said subject ([0031]; [0085]).
Regarding claim 2, Stubbeman discloses the limitations of the claim, as claim 1 recites determining connectivity between first and second cognitive regions or determining a complex cognitive behavioral deficiency.  Stubbeman teaches 
Regarding claim 4, Stubbeman discloses the limitations of the claim, as claim 1 recites determining connectivity between first and second cognitive regions or determining a complex cognitive behavioral deficiency.  Stubbeman teaches determining a complex cognitive behavioral deficiency (thus teaching one of the two recited alternatives) and claim 4 merely further specifies the alternative determining connectivity step; accordingly, Stubbeman teaches the broadest reasonable interpretation of the claim.
Regarding claim 6, Stubbeman discloses the limitations of the claim, as claim 1 recites determining connectivity between first and second cognitive regions or determining a complex cognitive behavioral deficiency.  Stubbeman teaches determining a complex cognitive behavioral deficiency (thus teaching one of the two recited alternatives) and claim 6 merely further specifies the alternative determining connectivity step; accordingly, Stubbeman teaches the broadest reasonable interpretation of the claim.
Regarding claims 9-12, Stubbeman discloses the limitations of the claim, as claim 1 recites determining connectivity between first and second cognitive regions or determining a complex cognitive behavioral deficiency.  Stubbeman teaches determining a complex cognitive behavioral deficiency (thus teaching one of the two recited alternatives) and claims 9-12 merely further specify the alternative determining 
Regarding claim 14, Stubbeman discloses the limitations of the claim, as claim 1 recites determining connectivity between first and second cognitive regions or determining a complex cognitive behavioral deficiency.  Stubbeman teaches determining a complex cognitive behavioral deficiency (thus teaching one of the two recited alternatives) and claim 14 merely further specifies the alternative determining connectivity step; accordingly, Stubbeman teaches the broadest reasonable interpretation of the claim.
Regarding claims 15-17, Stubbeman discloses determining a complex cognitive behavioral deficiency in said subject, wherein said complex cognitive behavioral deficiency is a memory deficiency that is a long term memory deficiency, a working memory deficiency, a short term memory deficiency, a delayed recall deficiency, or an immediate recall deficiency (Figs. 4A-B; [0075]-[0076]).
Regarding claims 20 and 21, Stubbeman discloses that said treatment comprises repetitive TMS that is administered to the right executive control network ([0018]; [0031]; [0077]; [0085]).
Regarding claim 23, Stubbeman discloses a method of determining connectivity between cognitive regions in a patient suffering from or suspected of suffering from a PTSD (Abstract; [0134]), the method comprising determining connectivity between a first cognitive region within the brain of said subject and a second cognitive region within the brain of said subject or determining a complex cognitive behavioral deficiency in said subject ([0018]; [0075]-[0076]).

Regarding claim 41, Stubbeman discloses a non-transitory computer-readable storage medium including program code which when executed by at least one processor causes operations ([0024]; [0054]; [0059]; [0069]) comprising determining a connectivity between a first cognitive region and a second cognitive region within a brain of a subject and/or determining a complex cognitive behavioral deficiency in said subject ([0018]; [0075]-[0076]) and providing, via a user interface, a PTSD treatment plan for said subject ([0031]; [0069]-[0074]; [0085]).
Regarding claim 56, Stubbeman discloses an apparatus ([0024]; [0054]; [0059]; [0069]) comprising means for determining a connectivity between a first cognitive region and a second cognitive region within a brain of a subject and/or means for determining a complex cognitive behavioral deficiency in said subject ([0018]; [0075]-[0076]) and means for providing a PTSD treatment plan for said subject ([0031]; [0069]-[0074]; [0085]).
Regarding claim 71, Stubbeman discloses a method of treating PTSD in a subject in need thereof (Abstract; [0134]), said method comprising: determining a connectivity between a first cognitive region within a brain of said subject and a second 
Regarding claim 86, Stubbeman discloses a method of treating a subject having or suspected of having inhibitory right ECN PTSD (Abstract; [0134]), the method comprising administering TMS ([0031]; [0085]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schneider et al. (U.S. Pub. No. 2017/0106203 A1) teaches administering TMS to the right executive control network via different brain regions that are network-connected.  Zangen et al. (U.S. Pub. No. 2016/0206896 A1) teaches administering TMS to the right executive control network.  Stubbeman (U.S. Pub. No. 2016/0008620 A1) teaches administering TMS to the right ECN for treating PTSD, as well as administering TMS to different brain regions that are connected.  Zangen et al. (U.S. Pub. No. 2014/0235928 A1) teaches administering TMS to the right executive control network to treat PTSD, Alzheimer’s, or cognitive impairment.  Pascual-Leone et al. (U.S. Pub. No. 2010/0113959 A1) teaches administering TMS to the right executive control network to treat PTSD or neurological disease.  Bentwich (U.S. Pub. No. 2009/0105521 A1) teaches administering TMS to the right ECN to improve deficient memory or executive function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791